Quinn, Chief Judge
(concurring):
All the accused has presented in his unsworn rebuttal statement is a partial conflict with the prose-eution’s case and his own pretrial statements and actions. Thus the post-trial review shows that after being advised of his rights under Article 31, the accused confessed he took the Polaroid Land Camera. In the post-trial statement he says it was “at one time in pawn” to him. The camera may indeed have been pawned with him, but this circumstance is not in anyway inconsistent with the fact he also stole it from the wall locker of the owner. Plainly, therefore, the situation here is entirely different from one in which an undisputed statement by the accused shows he was mistaken as to the legal effect of his conduct. United States v Welker, 8 USCMA 647, 25 CMR 151; United States v Lenton, 8 USCMA 690, 25 CMR 194. I concur in the conclusion that there is a wholly insufficient showing the accused’s plea of guilty was improvident. See United States v Hinton, 8 USCMA 39, 23 CMR 263; United States v McCoy, 5 USCMA 246, 17 CMR 246.